____




( )rder entered \ovetuher 16, 2012


                                           7.    .•77   :*.
                                           7.


                                                              /



                                                 In The
                                   court of 1ppca1
                           fIfth Itrirt of cxa at atta
                                        No. 05-12-01 193-CV

                             JUANITA J. (; AROFALO, Appellant

                                                   V.

                       CHECK INTO CASH OF TIXAS, LLC, Appellee

                        On Appeal Ironi the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-1473-2012

                                                ORDER

          The Court has before it appellanfs November 5. 2012 motion for payment arrangements

for costs of court. Because appellant has not identified any specific fees that she is unable to pay

nor suggested any specific payment arrangements for those fees. the motion is DENIED at this

t i me.



                                                                    NCIS
                                                         JUSTICE